 1
                                                                                     FILED
 2                                                                                   May 13 2019      I
                                                                               CLERK, U.S. DISTRICT COURT
 3                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                            BY          st mattb       DEPUTY
 4

 5
                                   UNITED STATES DISTRICT COURT
 6
                                  SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                                  Case No. :       '19 CR1697 BAS
 8
                                   Plaintiff,                   I N F 0 R M A T I 0 N
 9
            v.
10
      SAUL LEAL,                                                Title 21, U.S.C., Secs. 952
11                                                              and 960 - Importation of
                                                                Methamphetamine and Cocaine
                                   Defendant.                   (Felony)
12

13

14
           The United States Attorney charges:
15
                                                      Count 1
16
            On     or   about    April        16,   2 019,   within   the     Southern        District          of
17
     California, defendant SAUL LEAL, did knowingly and intentionally import
18
     500   grams      and more,     to    wit:        approximately         30. 58    kilograms           (67.41
19
     pounds)     of a mixture and substance containing a detectable amount of
20
     Methamphetamine,           a Schedule II Controlled Substance,                    into the United
21   States from a place outside thereof;                     in violation of Title 21,                 United
22   States Code,       Sections 952 and 960.
23
                                                      Count 2
24         On    or     about    April    16'       2019'    within   the     Southern        District          of
25
     California, defendant SAUL LEAL, did knowingly and intentionally import
26   S   kilograms      and more,        to    wit:      approximately        5. 6    kilograms           (12.34

27   pounds)     of a mixture and substance containing a detectable amount of

28
     APW:da:4/22/2019
 1   Cocaine,    a    Schedule I I   Controlled Substance,   into the United States

 2   from a place outside thereof;          in violation of Title 21, United States

 3   Code,    Sections 952 an        960.

 4           DATED:             If
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
